Citation Nr: 1113507	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-29 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for facial paralysis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to April 1974.

By rating decision dated January 1979, the Regional Office (RO) denied the Veteran's claims for service connection for hypertension and facial paralysis (claimed as the residuals of a stroke).  He was notified of this determination and of his right to appeal by a letter dated that month, but a timely appeal was not received.  He recently sought to reopen his claims.  A September 2006 rating action concluded new and material evidence had not been received, and the Veteran's claims for service connection for hypertension and facial paralysis remained denied.  

The Board notes that based on the receipt of additional evidence, the RO indicated in the supplemental statement of the case issued in October 2007 that the Veteran's claim for service connection for hypertension was reopened, but denied it on the merits.  The Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board has characterized this matter as set forth above.

The issues of service connection for diabetes mellitus, neuropathy and brething difficulties have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for facial paralysis and hypertension.  During a hearing at the RO, he testified he had a stroke while he was stationed at Sheppard Air Force Base in the winter of 1970.  He claims he was treated for approximately three to five months.  The Board notes the only service treatment records in the claims folder are the entrance and separation examinations.  The separation examination does reference the facial paralysis.  These were received in November 1978.  At that time, it was indicated the medical and dental records were not available at the time of separation.  Responding to a request for additional service treatment records, the National Personnel Records Center indicated in December 1978 that all available records had been furnished the previous month.  

The Veteran has variously indicated that he was diagnosed with hypertension in service, and that the hypertension was, or could have been involved with the facial paralysis or "stroke" that he had.  He has also indicated in a recent letter that the records from Sheppard Air Force Base are important to verification of his claim.  It appears that he may have been hospitalized there and VA is aware that sometimes hospitalization records are filed separately from the service treatment records at the National Personnel Records Center (NPRC).  A specific request is indicated. Moreover, it does not appear that a request for the records was ever made to the Air Force base.

In a most recent letter, received at the Board, appellant indicates that he wants to be represented by both the American Legion and the Disabled American Veterans.  He is hereby notified that VA regulations allow for only one (1) representative in claims for benefits.  His designated power of attorney in this case is the American Legion as they have the most recent signed form.  If he desires to make a change, he may do so in writing to the RO/AMC while the case is in remand development.

Under the circumstances of this case, the Board is of the opinion another attempt should be made to procure all service treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center and request the service treatment records, to include any records from Sheppard Air Force Base in Wichita Falls, Texas.  Specifically inpatient hospital records should be requested along with any additional outpatient or other service treatment records.  All documentation, including negative results, should be contained in the claims folder.

2.  Contact should also be made with the Sheppard Air Force Base Hospital to request records of any hospitalization of this Veteran during his period of service.  Again, documentation of all attempts made to obtain records should be contained in the claims folder and appellant and his representative informed of the results.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



